DETAILED ACTION
Claims 1-4, 6-8, and 10-16 are pending. Claims 1, 3, 11, and 12 are amended. Claims 5 and 9 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 21, 2021.  As directed by the amendment: claims 1, 3, 11, and 12, have been amended.  Thus, claims 1-4, 6-8, and 10-16 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection, however additional objections are introduced.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections. 
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that Lucas teaches the variants as alternatives and does not teach or suggest wherein either solution is modified and then combined with another.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although Lucas does not explicitly state that the tubular features of one embodiment could be utilized in another, as stated in the Final Rejection it would be obvious to modify the shape to provide additional shock absorption.  Furthermore, as shown in the Fig. 4 embodiment, the angle, and therefore diminishing cross-section, corresponds to the angle of the heel cup 24.  Depending on the shape of the heel cup utilized in the Fig. 28j embodiment the tubular structures would be arranged in the same or similar manner. 
Applicant argues that the central portion is not a bridge connecting the tubular elements.  The examiner respectfully disagrees. As shown in the annotated Figure below, the central portion connects to the tubular member.  This is the same/similar as to all the embodiments of Lucas that show the central portion both on top of and below .   

    PNG
    media_image1.png
    255
    513
    media_image1.png
    Greyscale

Claim Objections
Claims 1-4 and 6-8 objected to because of the following informalities:  claim 1 recites “a central section bridge” in line 12, but recites “central section” in claim 1 lines 12-13, lines 22, claim 2, line 3, claim 3 line 1, claim 4, line 1-2, claim 6, lines 2-3 and lines 3-4, claim 8 lines 1 and 5 each of which should be changed to “central section bridge” for consistency of claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakley et al. (US 20070113425).
Regarding claim 1, Wakley describes a sole (outsole 5, lower portion 4, cartridge 1) for a shoe comprising a base or tread component (5), a top or midsole component (4) and at least one intermediate or elastic cushioning (1, including elastomeric tubes 10, webbing 11) component placed and packaged between the base component and the top component or arranged on or above the top or midsole component (4), opposite to the base or tread component (5) with respect to the top or midsole component, wherein said at least one intermediate or elastic cushioning component is a single piece (1) and includes a rear portion (see annotated Fig. 2) arranged at a level of a heel or rear of the sole and a front portion (see annotated Fig. 2) extending towards a front starting from the rear portion, in order to engage a zone at a waist edge or intermediate part of the sole, wherein said rear portion of said intermediate or elastic cushioning component includes a first and a second lateral tubular section (see annotated Fig. 2), the first lateral tubular section at a lateral side of the sole and the second lateral tubular section at a medial side of the sole (both section are on both sides of the footwear), and a central section bridge (webbing 11) connecting said first and second lateral tubular sections, said connecting central section (11) having a different configuration from said first and second lateral tubular sections (is different due to its different shape), thereby .

    PNG
    media_image2.png
    640
    874
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2011/0138652).
Regarding claim 1, Lucas describes a sole for a shoe comprising a base (outsole layer 40) or tread component, a top (sole plate 20) or midsole component and at least one intermediate (cushioning module 224) or elastic cushioning component placed and packaged between the base component (40) and the top component (20) or arranged on or above the top or midsole component, opposite to the base (40) or tread component with respect to the top (20) or midsole component, wherein said at least one intermediate (224) or elastic cushioning component is a single piece (is a single component, see Fig. 28j) and includes a rear portion (see annotated Fig. 28j) arranged at a level of a heel or rear of the sole and a front portion (see annotated Fig. 28j) extending towards a front starting from the rear portion, in order to engage a zone at a waist edge or intermediate part of the sole, wherein said rear portion of said intermediate or elastic cushioning component includes a first and a second lateral tubular section (see annotated Fig. 28j), the first lateral tubular section at a lateral side of the sole and the second lateral tubular section at a medial side of the sole (are on opposite sides), and a central section bridge (see annotated Fig. 28j) connecting (at least connects via lower portion indirectly to the tubular sections) said first and second lateral tubular sections (see annotated Fig. 28j), said connecting central section having a different configuration from said first and second lateral tubular sections (is different in that it is a different shape), thereby enabling a behaviour reacting to pressure (reacts to pressure) or crushing including cushioning, elastic yield and stability, different from the first and second lateral tubular sections of said rear portion (has different characteristics 
Lucas does not explicitly describe that the tubular section decreases while approaching the central section, so that a width of each longitudinal opening tapers while approaching a longitudinal centre or centreline of the sole.
Cushioning elements 30 of Fig. 4 in Lucas are described as having a parallelogram-like cross-section, which is sheared when the distance between the sole plate and the outsole layer 40 is decreased, and also depicts the outlet cross-section (opening within the sole structure) as smaller than the inlet thereby depicting a cross-sectional width that tapers while approaching a longitudinal center. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cushioning elements of Fig. 28j to be the same as those of Fig. 4 in order to transform the pressure load into a tension load (para. 0064) thereby providing additional shock absorption. 

    PNG
    media_image3.png
    501
    676
    media_image3.png
    Greyscale

Regarding claim 2, the sole of Lucas as modified includes wherein said intermediate component (224) or elastic cushioning component or said rear portion comprises a leaf spring (comprised a plurality of leaf springs, abstract), with said central section which constitutes a main elastically yielding element of the leaf spring (is a yielding element in that it is fully capable of bending and accommodating force), while said first and second lateral tubular sections represent elastically crushable ends of the leaf spring (are cushion elements that are able to change shape, para. 0065).  
Regarding claim 3, the sole of Lucas as modified includes wherein said central section has a cross-section taken along a plane orthogonal to a rear-front direction of 
Regarding claim 7, the sole of Lucas as modified includes wherein said first and second tubular sections have a first curved segment or two or more first segments (see annotated Fig. 4 below) inclined one with respect to the other so as to define a concavity or recessed zone facing the top component, wherein each first segment is proximal to the base component (40) and at least one second curved segment inclined one with respect to the other, so as to define a concavity or recess zone facing the base component, which each second segment is proximal to the top component (20).  

    PNG
    media_image4.png
    473
    725
    media_image4.png
    Greyscale

Regarding claim 8, the sole of Lucas as modified includes wherein said central section (see annotated Fig. 28j above) is aligned or at a same level of the second segment (see Fig. 28j) or of the first segment of the first and second tubular sections, 
Regarding claim 16, Lucas as modified includes a shoe (see Fig. 28a) comprising the sole according to claim 1 and an upper (upper 10) constrained to said top component (20) of said sole.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2011/0138652) in view of Barnes et al. (US 20150027000).
Regarding claim 4, the sole of Lucas as modified describes the limitations of claim 4, but does not explicitly describe wherein said central section is curved with a concavity facing towards said base component.
In related art for soles with spring features, Barnes describes a similar sole that includes a central section 60 that is curved with a concavity facing towards said base component (outsole 36).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the central component of Lucas to be curved as in Barnes in order to provide additional spring and compression ability of the footwear.  For example, by angling the central component as in Barnes, a greater amount of space would be provided between the various components such that additional cushioning could be provided when compared to a flat central component.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2011/0138652) in view of Shoenborn (US 2008/0148598).

Lucas does not explicitly describe that the opening opens into a respective discharge or relief groove delimited in the central section and said discharge or relief groove being open towards said top component or towards said base component.
In related art, Shoenborn describes a similar article that includes a central component 16 that includes multiple openings (between supports 38a-38d), that open toward a top component 18.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole of Lucas to include the openings of Shoenborn in order to permit additional air flow to cool the footwear and to reduce the weight of the footwear. 
Claims 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2011/0138652) in view of Testa et al. (US 20110023328).
Regarding claim 10, the sole of Lucas describes the limitations of claim 10, but does not explicitly describe at least one tab extending from an external end of one or both of the first and second lateral tubular sections and wrapping a respective part of the top component, said at least one tab extending in an upward direction or a direction away from the base component and towards a front of the sole or towards [the] a rear of the sole.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole of Lucas to include the tabs of Testa in order to provide additional stability to the footwear that uses the sole structure.

    PNG
    media_image5.png
    490
    752
    media_image5.png
    Greyscale

Regarding claim 11, the sole of Lucas as modified includes a first tab (see annotated Fig. 5 from Testa) extending from an external end of the first lateral tubular 
Regarding claim 13, the sole of Lucas as modified describes the limitations of claim 13, but does not explicitly describe a heel insert placed and packaged between said rear portion of said intermediate or elastic cushioning component and said base component, said heel insert being designed to support the intermediate or elastic cushioning component from below or starting from a zone between the intermediate or elastic cushioning component and the base component. 
In related art, Testa describes a heel insert (heel insert 14) placed and packaged between said rear portion of said intermediate or elastic cushioning component (first midsole element 20) and said base component (tread 12a), said heel insert (14) being designed to support the intermediate or elastic cushioning component (20) from below or starting from a zone between the intermediate or elastic cushioning component and the base component.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole of Lucas to include the heel insert of Testa in order to provide additional shock absorption while providing additional comfort to the user. 
.  
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 2011/0138652) in view of Nakano (US 20090019729).
Regarding claim 12, the sole of Lucas describes wherein said front portion of said intermediate or cushioning component (224) includes one or more ribs or grooves or in projections (see annotated Fig. 28j below).
Lucas does not explicitly describe that the projection is designed to be fitted or loosely engaged in respective openings or protuberances of the base component or the top component. 
In related art, Nakano describes a similar structure wherein a projection (forward extension 74) is designed to be fitted or loosely engaged in respective openings or protuberances of the base component or the top component (designed to fit within groove of midsole 19, see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Lucas to include a seat or recess into which the projection of Lucas could fit in order to provide a smooth surface so that there are not bumps or uncomfortable protrusions within the footwear. 

    PNG
    media_image6.png
    241
    299
    media_image6.png
    Greyscale

Regarding claim 15, the sole of Lucas as modified describes the limitations of claim 15, but does not explicitly describe wherein said top component delimits a recessed impression wherein said intermediate or elastic cushioning component is housed. 
In related art, Nakano describes a similar structure wherein said top component (midsole 19) delimits a recessed impression (groove in midsole) wherein said intermediate or elastic cushioning component is housed (extension 74 housed in the recess).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Lucas to include a seat or recess into which the projection of Lucas could fit in order to provide a smooth surface so that there are not bumps or uncomfortable protrusions within the footwear. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732